DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	The instant application is a continuation of 16/124,936, filed September 7, 2018, which is a continuation of 15/421,699, filed February 1, 2017; which is a divisional of 14/775,794, filed September 14, 2015; which is a national stage entry of PCT/US2014/029710, filed March 14, 2014; which claims priority to U.S. Provisional Application nos. 61/876,034 and 61/781,051, filed September 10, 2013 and March 14, 2013.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 15, 2022 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of each form 1449 is enclosed herewith.
Election/Restrictions
4.	Upon further consideration the restriction mailed November 17, 2021 is withdrawn and all claims are rejoined.
Status of Claims
5.	Claims 79-98 are pending and under consideration. 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,776,972. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-31 of U.S. Patent No. 9,776,972 anticipate and are fully encompassed by the instant claims. For example, compound 
    PNG
    media_image1.png
    162
    189
    media_image1.png
    Greyscale
 in column 297 of ‘972 anticipates the instant claims.

s 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,732,041. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 9,732,041 anticipate and are fully encompassed by the instant claims. For example, compound 
    PNG
    media_image2.png
    200
    190
    media_image2.png
    Greyscale
 in column 217 of ‘041 anticipates the instant claims.

9.	Claims 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,475,776. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 9,475,776 anticipate and are fully encompassed by the instant claims. For example, compound 
    PNG
    media_image3.png
    214
    241
    media_image3.png
    Greyscale
 in column 90 of ‘776 anticipates the .


10.	Claims 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,868,703. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of U.S. Patent No. 9,868,703 anticipate and are fully encompassed by the instant claims. For example, compound 
    PNG
    media_image4.png
    178
    226
    media_image4.png
    Greyscale
 in column 89 of ‘703 anticipates the instant claims.

11.	Claims 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,023,883. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 9,023,883 anticipate and are fully encompassed by the instant claims. 
    PNG
    media_image5.png
    193
    175
    media_image5.png
    Greyscale
 in column 92 of ‘883 anticipates the instant claims. 

12.	Claims 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,447,079. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 9,447,079 anticipate and are fully encompassed by the instant claims. For example, compound 
    PNG
    media_image6.png
    170
    210
    media_image6.png
    Greyscale
 in column 102 of ‘079 anticipates the instant claims.

13.	Claims 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,039,748. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
    PNG
    media_image7.png
    142
    188
    media_image7.png
    Greyscale
 in column 98 of ‘748 anticipates the instant claims.

14.	Claims 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,952,026. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 8,952,026 anticipate and are fully encompassed by the instant claims. For example, compound 
    PNG
    media_image8.png
    201
    228
    media_image8.png
    Greyscale
 in column 109 of ‘026 anticipates the instant claims.

15.	Claims 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,227,307. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
    PNG
    media_image9.png
    193
    212
    media_image9.png
    Greyscale
in column 104 of ‘307 anticipates the instant claims.


16.	Claims 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,630,961. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of U.S. Patent No. 9,630,961 anticipate and are fully encompassed by the instant claims. For example, compound  
    PNG
    media_image10.png
    206
    183
    media_image10.png
    Greyscale
in column 121 of ‘961 anticipates the instant claims.

s 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,133,189. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 9,133,189 anticipate and are fully encompassed by the instant claims. For example, compound  
    PNG
    media_image10.png
    206
    183
    media_image10.png
    Greyscale
in column 119 of ‘189 anticipates the instant claims.

18.	Claims 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,081,603. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-27 of U.S. Patent No. 10,081,603 anticipate and are fully encompassed by the instant claims. For example, compound  
    PNG
    media_image11.png
    189
    191
    media_image11.png
    Greyscale
in column 479 of ‘603 anticipates the instant claims.

19.	Claims 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,598,374. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 9,598,374 anticipate and are fully encompassed by the instant claims. For example, compound  
    PNG
    media_image11.png
    189
    191
    media_image11.png
    Greyscale
in column 473 of ‘374 anticipates the instant claims.

20.	Claims 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,724,332. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-29 of U.S. Patent No. 9,724,332 anticipate and are fully encompassed by the instant claims. 
    PNG
    media_image12.png
    138
    192
    media_image12.png
    Greyscale
in column 145 of ‘332 anticipates the instant claims. 

21.	Claims 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,120,757. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-36 of U.S. Patent No. 9,120,757 anticipate and are fully encompassed by the instant claims. For example, compound  
    PNG
    media_image12.png
    138
    192
    media_image12.png
    Greyscale
in column 142 of ‘757 anticipates the instant claims.

22.	Claims 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,346,761. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-36 of U.S. Patent No. 9,346,761 anticipate and are fully encompassed by the instant claims. For example, compound  
    PNG
    media_image13.png
    130
    172
    media_image13.png
    Greyscale
in column 217 of ‘761 anticipates the instant claims.

23.	Claims 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent no. 10,632,103. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent no. 10,632,103 anticipate and are fully encompassed by the instant 
    PNG
    media_image14.png
    185
    213
    media_image14.png
    Greyscale
in claim 49 anticipates the instant claims.

24.	Claims 79-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent no. 10,800,743. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent no. 10,800,743 anticipate and are fully encompassed by the instant claims. For example, the compounds of claim 12 anticipate the instant claims.
Conclusion
25.	No claims allowed.
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA L SHTERENGARTS whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626